Title: George Flower’s Account of a Visit to Monticello, 12–16 [December 1816]
From: Flower, George
To: 


          Thursday 12 Dec. 1816— 
          Morning Showery—Rode to Monticello 14 miles. Met Mr Jefferson—Miss Randolphs & Mrs Randolph.— 
          Friday 13—
          Morn’g fine—Read papers containing copious extracts from English Journals—
          The Nottingham petition from & the southwark speeches given at full length.
          Rode to Mr Randolphs Farm. dined at Monticello In the Evening after tea Mr J. gave us many amusing anecdotes relating to attempts in the early days of the American constitution to introduce the ettiquette & forms of an European Court.
          So strongly were a certain party attached to Royalty that at N York a Throne was made & they placed Gen Washington & Mrs Washington upon it.
          Two members of the from Massetuchets, call waited upon Gen Washington in their official capacity.   As they entered his house, they espied Mrs Washington crossing the Hall.
          with most respectful hommage they enquired of her “if his Majesty was at home.”   tAfter this question was twice repeated with profound respect Martha Washington said, the Gen’l is up Stairs.
          Mr J always opposed every thing like the mockery mimickry of European Courts.
          During his own presidency it was expected that  the old levees wd be kept up—he tho’t the most easey way to get rid of them w’d be to ride out on levee mornng & stay out till a late hour.
          Upon his return to dinner a cluster of persons near the house were waiting in full dress.   He dismounted and inv civily shaking them by the hand he invited them to walk in to dinner. So ended the last of the levees.   He broke up in like manner all formal announcements to dinner according to Rank by breakg up sitting promiscuously amongst the company & often at the lower end of the Table—
          
          Saturday 14
          Rode to Charlotsville in the morning and visited Mr Randolphs Farm.
          Good farming pays ten or twelve pr Cent for money invested in land and stock After the expences of a large family are deducted.
          
          In the course of conversation in the evening I was sorry to hear three disgraceful anecdotes of Lord Cornwallis when he commanded the  British troops during the revolutionary war.
          After When admiring a silver flat candlestick very much, the host appologised to him for not being able to present it to him as it was an old favourite family piece of  plate. but his lordship put it in his pocket without much cerimony His lordship burn’t and distroyed a county seat of Mr Jefferson’s—broke the furniture, destroyed the library & committed every act of wanton distruction Admiral Cockburn  by his p activity in stealing pigs and poultry he has acquired for himself the title of “Admiral Henroost”
          
          Sunday 15th
          Wrote to Mr Davies of Montreal
          
          Monday 16—
          Left Monticello at Noon
        